Case 7:20-cv-04573-PMH-PED Document 94-8 Filed 09/11/20 Page 1 of 8




                     Exhibit H
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 2 of 8
                                                                            And Amazon




               40,373 views | Jul 20, 2019, 09:24am EDT



               IBM Is Catching Up With
               Microsoft And Amazon
                              Panos Mourdoukoutas Former Contributor
                              Markets




               IBM is catching up with fast growing technology companies Microsoft and
               Amazon, recently. On Wall Street, that is. IBM’s shares have gained 34.80%
               YTD, compared to 35.58% of Microsoft and 30.80% of Amazon—see Chart.

               All three companies have outperformed the overall market.




                                                                                                                        LIMA_000001123

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              1/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 3 of 8
                                                                            And Amazon




               IBM, Microsoft, and Amazon shares YTD           KOYFIN




                  Most Popular In: Markets


                  Worse Than Covid-19? China And Kazakhstan Disagree Over ‘New’ Virus

                  India Goes All In On ‘Boycott China’

                  Dallas Fed President: Economy Would ‘Grow Faster’ With A Mask Mandate, Unemployment
                  Would Fall



               That’s a big change from previous years when IBM underperformed
               Microsoft and Amazon.




               IBM, Microsoft and Amazon shares 10-year performance               KOYFIN


                                                                                                                        LIMA_000001124

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              2/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 4 of 8
                                                                            And Amazon

               What’s behind IBM’s big comeback on Wall Street? A change in company’s
               fundamentals.

               For years, the company has been under “creative destruction” -- shedding
               mature low-margin technology businesses and replacing them with
               emerging high-margin businesses.

               That’s usually a slow and painful process. Things get worse before they get
               better, as the new businesses do not grow fast enough to make it up for the
               lost revenue and profits in the old businesses.

               IBM’s creative destruction exemplified this process, as evidenced by the
               company’s long decline in revenues and gross margins—see Charts.




               IBM Revenues      KOYFIN




                                                                                                                        LIMA_000001125

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              3/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 5 of 8
                                                                            And Amazon




               IBM's Gross Margin      KOYFIN




               Wall Street watched anxiously, valuing IBM as a technology company in the
               mature hardware business, characterized by sluggish sales and price and
               profit erosion. And it shunned the company’s stock.

               More recently, things have changed. IBM is a new company deriving the
               majority of its revenues from fast growing businesses. Like cloud, Internet
               security, and Global Services. In the most recent quarter, for instance, the
               Cloud and Cognitive Software segment grew 5 percent adjusting for
               currency, led by cloud and data platforms.

               And things are expected to get even better in 3Q when Red Hat’s revenue
               will be added to this segment. The cognitive applications area had strong
               growth in the integrated security and software portfolio.

               Meanwhile, the company experienced strong growth in its Global Business
               Services unit, with revenues up for the fourth straight quarter to $4.2
               billion.

               That’s an area in which IBM continues to de-emphasize lower-margin
               services work and focus more on shorter, higher value (and higher-profit)
               services engagements.

                                                                                                                        LIMA_000001126

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              4/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 6 of 8
                                                                            And Amazon

               Financial numbers are beginning to look better. In the most recent quarter,
               IBM reported EPS - $3.17, well ahead of consensus at $3.07. Revenue -
               $19.2 billion met consensus revenue (Refinitiv, FactSet, Bloomberg and
               CapitalIQ all round it to $19.2B). Gross profit margin of 47.4% beat
               consensus of 46.4, a YTY increase of 100 basis points.

               That’s the third straight quarter of gross margin increases and the largest
               YTY increase in gross profit margin in more than 5 years.

               All that is music in the ears of Wall Street, which has sent the company’s
               shares sharply higher, following the earnings report.

               Analysts had a few kind words to say. “Growth in All the Right Places,” said
               Katy Huberty of Morgan Stanley. “Cloud & Cognitive Software growth
               accelerated, contributing to a gross margin beat in the quarter while GBS
               continued its recent positive trajectory.

               “We remain positive on IBM as the Red Hat acquisition is a landmark shift
               in strategy, in our view, bringing together the platform, incumbency, and
               expertise necessary to help customers modernize the ~80% of applications
               that have yet to migrate to the public cloud,” said Credit Suisse’s Matt
               Cabral.

               Not everyone has been impressed with IBM’s recent earnings report,
               however. Clement Thibault, Senior Analyst at global financial markets
               platform Investing.com, is one of them. "The latest earnings report hasn't
               changed much for me, even though IBM beat expectations and reported
               cloud growth,” says Thibault.

               He still thinks that IBM is behind the competition in fast growing areas like
               the cloud. “Investors are optimistic, but realistically, IBM is a decade behind
               Amazon and Microsoft when it comes to its cloud offering, which is the main
               growth engine of both of these companies,” he adds.

                                                                                                                        LIMA_000001127

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              5/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 7 of 8
                                                                            And Amazon

               What about the Red Hat acquisition? “It's too early to give a definite verdict
               on the Red Hat acquisition,” thinks Thibault. “Yes, IBM grew in the cloud
               segment, but the results this quarter are akin to a bandaid, not a cure. The
               acquisition will be judged based on its long-term impact on IBM, not on a
               5% growth in revenue in the cloud segment."

               And that will determine whether IBM will continue catching up with
               Microsoft and Amazon on Wall Street or fall behind, once again.

               Disclosure: I own shares of MSFT




                                                                               Gallery: America's Best
                                                                               Executive And Professional
                                                                               Recruiting Firms 2019
                                                                               23 images

                                                                               View gallery




               The Evolving Role of Finance Chiefs
               Sign up for The Balance Sheet, Forbes' biweekly newsletter from CFO Network Editor
               Ezequiel Minaya.

                Enter e-mail address                                                       Sign up


               You may opt out any time. Terms and Conditions and Privacy Policy
                                                                                                                        LIMA_000001128

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8              6/7
7/11/2020         Case 7:20-cv-04573-PMH-PED
                                           IBM IsDocument     94-8
                                                 Catching Up With       Filed
                                                                  Microsoft     09/11/20 Page 8 of 8
                                                                            And Amazon


                          Panos Mourdoukoutas

                               Follow


               I’m Professor and Chair of the Department of Economics at LIU Post in New York. I also
               teach at Columbia University. I’ve published several articles in professional… Read More

               Site Feedback            Tips           Corrections           Reprints & Permissions           Terms       Privacy

               © 2020 Forbes Media LLC. All Rights Reserved.                                                            AdChoices

                                                                     ADVERTISEMENT




                                                                                                                          LIMA_000001129

https://www.forbes.com/sites/panosmourdoukoutas/2019/07/20/ibm-is-catching-up-with-microsoft-and-amazon/#5f3084cf74a8                7/7
